ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-255, concluding that GARRETT A. LARDIERE of POINT PLEASANT, who was admitted to the bar of this State in 1973, should be censured for violating RPC 1.15(d) (failure to comply with recordkeeping rules), RPC 5.4(a) (fee sharing with a nonlawyer), and RPC 8.1(b) (failure to cooperate with ethics authorities);
And the Disciplinary Review Board having further concluded that respondent should be required to complete a course in trust and business accounting;
*268And good cause appearing;
It is ORDERED that GARRETT A. LARDIERE is hereby censured; and it is further
ORDERED that GARRETT A. LARDIERE shall enroll in a course in trust and business accounting approved by the Office of Attorney Ethics within sixty days after the filing date of this Order, and shall submit satisfactory proof of his completion thereof to the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.